EMPLOYMENT AGREEMENT This Employment Agreement (this "Agreement") dated as of July 01, 2005 (the "Commencement Date") is by and between NaturalShrimp Corporation, a Texas corporation ("Employer"), and Gerald Easterling ("Employee" and, together with Employer, the "Parties" and each individually, a "Party"). RECITALS: A.Employer and Employee wish to enter into this Agreement so as to establish their understanding with respect to the employment of Employee by Employer as set forth herein. AGREEMENT: NOW, THEREFORE, in consideration of the premises and the mutual promises herein made, and in consideration of the representations, warranties, and covenants contained herein, each Party agrees as follows: 1.Employment Term.
